Exhibit 10.31

ALLISON TRANSMISSION HOLDINGS, INC.

Amended and Restated

Non-Employee Director Compensation Policy

1. General. This Amended and Restated Non-Employee Director Compensation Policy
(the “Policy”) as set forth herein, amends and restates that certain
Non-Employee Director Compensation Policy, previously adopted by the Board of
Directors (the “Board”) of Allison Transmission Holdings, Inc. (the “Company”).
Capitalized but undefined terms used herein shall have the meanings provided for
in the Allison Transmission Holdings, Inc. 2011 Equity Incentive Award Plan (the
“Plan”). Notwithstanding any provision of this Policy to the contrary, other
than Thomas Rabaut (beginning as of the date of the Company’s 2014 annual
shareholders meeting), no member of the Board who is a representative of TC
Group, L.L.C. or Onex Corporation (as determined by the Board) shall be eligible
to receive any compensation hereunder unless or until otherwise determined by
the Board.

2. Annual Retainer and Other Fees. Each member of the Board who is not or has
not been employed by the Company or one of its subsidiaries (a “Non-Employee
Director”) shall be entitled to an annual retainer and other fee(s) as follows:

(i) The annual retainer fee for service on the Board shall be $95,000 (such
amount, the “Annual Retainer”), with $75,000 of the Annual Retainer payable at
the Non-Employee Director’s election either 100% in fully vested Common Stock
granted under the Plan (valued based on the Fair Market Value of the Common
Stock on the date of grant), or 50% in fully vested Common Stock granted under
the Plan and 50% in cash (if no election is made, the Annual Retainer will be
paid 50% in Common Stock and 50% in cash), and with $20,000 of the Annual
Retainer payable 100% in fully vested Common Stock granted under the Plan
(valued based on the Fair Market Value of the Common Stock on the date of
grant);

(ii) The annual retainer fee for service as Chair of the Audit Committee shall
be an additional $10,000, payable in cash (the “Audit Committee Fee”); and

(iii) The annual retainer fee for service as an Outside Director on the
Government Security Committee shall be an additional $10,000, payable in cash
(the “Government Security Committee Fee” and together with the Audit Committee
Fee, the “Other Fees”).

3. Timing of Payment of Annual Retainer. The Annual Retainer and Other Fees
payable hereunder are intended to cover service from one regular annual
shareholders meeting to the next and, unless a deferral election is made as
provided below, shall be paid annually in advance on the next business day
following the date of the Company’s annual shareholders meeting, beginning with
the annual shareholders meeting for fiscal year 2013, without any requirement of
additional Board action in connection therewith. The Annual Retainer and Other
Fees shall be subject to the Non-Employee Director’s continued service on the
Board on each applicable payment date.



--------------------------------------------------------------------------------

4. Meeting Fees. Each Non-Employee Director shall be entitled to annual meeting
fees with the amount determined based on the number of Board meetings the
Non-Employee Director attends during the applicable year, up to a maximum of
$75,000 a year (such amount, the “Meeting Fees”). Meeting Fees are payable at
the Non-Employee Director’s election either 100% in Restricted Stock Units
granted under the Plan (with the number of shares subject to the Restricted
Stock Units based on the Fair Market Value of Common Stock on the date of
grant), or 50% in Restricted Stock Units granted under the Plan and 50% in cash.
Such election must be made no later than December 31 of the year prior to the
year of the applicable shareholders meeting when such Restricted Stock Units
would be granted or such cash paid. If no such election is made, the Meeting
Fees will be paid 50% in Restricted Stock Units and 50% in cash.

5. Timing of Payment of Meeting Fees.

(i) Restricted Stock Units are granted as of the next business day after the
date of the Company’s annual shareholders meeting, without any requirement of
additional Board action in connection therewith, and will vest on the first to
occur of (A) date of the Company’s next regular annual shareholders meeting in
the year following the year of grant (the “Vesting Date”), (B) the date of the
Non-Employee Director’s Separation from Service, or (C) the date of a Change in
Control, in each case as follows: the number of Restricted Stock Units that vest
is equal to the number of Restricted Stock Units granted multiplied by the
fraction of Board meetings the Non-Employee Director attended in the applicable
year, where the numerator is the number of meetings attended and the denominator
is the number of meetings held, provided that (x) if vesting occurs as a result
of a Change in Control or the Non-Employee Director’s Separation from Service
due to death or Disability, 100% of the Restricted Stock Units shall vest and
(y) if vesting occurs as a result of a Separation from Service other than due to
death or Disability, the number of Restricted Stock Units that vest shall be
determined by the Company in good faith based on the number of meetings held and
attended by the Non-Employee Director prior to such Separation from Service and
the number of remaining meetings expected to be held during the applicable year.
Any Restricted Stock Units that do not vest shall be immediately forfeited as of
the applicable vesting date. The Restricted Stock Units shall be granted
pursuant and subject to the terms set forth in a written agreement in a form to
be approved by the Board and duly executed by an executive officer of the
Company. Unless a deferral election is made as provided below, the Restricted
Stock Units will be distributed in actual shares of Common Stock, or, at the
Company’s election, cash, in either case promptly (within 30 days) upon vesting.

(ii) Any cash paid in connection with the Meeting Fees will be paid in a single
lump sum on the next business day after the date of the Company’s annual
shareholders meeting. However, if the Non-Employee Director fails to attend one
or more Board meetings during the applicable year, a pro-rated portion of the
Meeting Fees may be subject to clawback or recoupment, as determined by the
Board.

6. Deferral Elections. A Non-Employee Director may elect to receive deferred
stock units (“Deferred Stock”) in lieu of (i) some or all of the fully vested
stock awards constituting his or her Annual Retainer, (ii) all of the cash
constituting his or her Other Fees and (iii) some or all of the Restricted Stock
Units constituting his or her Meeting Fees. Any such Deferred Stock that relates
to a Non-Employee Director’s Meeting Fees shall be subject to the same vesting



--------------------------------------------------------------------------------

provisions as described in Section 5(i) above and will be immediately forfeited
on the applicable Vesting Date to the extent the Deferred Stock does not vest in
accordance with such provisions. If the Non-Employee Director elects to receive
Deferred Stock, the units will be credited to a bookkeeping account under the
Company’s Non-Employee Director Deferred Compensation Plan, where each unit will
be equivalent in value to one share of Common Stock, and the units will be
distributed in actual shares of Common Stock, or at the Company’s election,
cash, at the earlier of the Non-Employee Director’s Separation from Service on
the Board or a Change in Control, as described more fully in and in each case
subject to the terms and conditions of the Company’s Non-Employee Director
Deferred Compensation Plan (the “Director Deferred Compensation Plan”). All
deferral elections must be made in accordance with and are subject to the terms
and conditions of the Director Deferred Compensation Plan. As used in this
paragraph and in paragraph 5(i), the terms “Separation from Service” and “Change
in Control” shall have meanings assigned to them in the Director Deferred
Compensation Plan.

7. Directors Commencing Service After the Annual Shareholders Meeting. If a
Non-Employee Director commences service on the Board after the date of the
Company’s regular annual shareholders meeting, on the date of such
Non-Employee’s commencement of service on the Board the Non-Employee Director
will receive a pro-rated portion the Annual Retainer and Other Fees, as
applicable, and the Meeting Fees (based on the numbers of whole months elapsed
since the most recent regular annual shareholders meeting), provided, however,
that the Meeting Fees for the Non-Employee Director’s first partial year of
service shall be paid 100% in cash, unless otherwise determined by the Board and
subject to the final sentence of Section 5(ii) above.

8. Effect of Other Plan Provisions. All of the provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such provisions are inconsistent with this Policy.

9. Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion. Without limiting the generality of the foregoing, the Board hereby
expressly reserves the authority to terminate this Policy during any year up and
until the election of directors at a given annual meeting of stockholders.

*     *     *     *     *